DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/22 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Kottayil et al (US 2008/0112895 hereafter Kottayil) in view of Goshkonda et al (US 2013/0296415 A1 hereafter Goshkonda).
Kottayil discloses a method for stabilizing dronabinol and forming an aqueous formulation of the cannabinoid (abstract).  The dronabinol is first heated and liquified, blended with ethanol to form a stock solution and blended with an aqueous solution comprising propylene glycol, polyethylene glycol, water and buffers to form an aqueous solution [0237-0241].  By volume the solution comprises 30-40% water, at least 15% ethanol, 0.1-25% propylene glycol, 1-30% polyethylene glycol and stabilizers excipients like BHA and BHT [0015, 0018, 0087].  
While the reference discloses the formation of the aqueous solution, the reference is silent to the air conditions during the formation and the specific storage conditions of the instant claims.  However, mixing, and combining components under vacuum and inert gas conditions is known in the art regarding cannabinoids as seen in the Goshkonda and would have been obvious to avoid contamination. 
Goshkonda discloses a method of stabilizing a dronabinol for oral use comprising the steps of applying heat to dronabinol under vacuum to liquify the compound [0038]; transferring the liquified dronabinol to a container comprising and capping with a gas headspace in the container [0048-0056].  The container is set in further packaging under vacuum and the package is sealed, where the secondary packaging is a blister packaged [0062].  The package is purged with nitrogen such that no air is present meaning the oxygen is less than 20% [0057-0061].  It would have been obvious to process the cannabinoid formulation of Kottayil under the air conditions of Goshkonda to avoid potential oxygen contamination and increase in impurities during storage.  This would have been an obvious modification as both references seek to solve the same problem of reducing impurities caused by storage air.
It would have been obvious to process the aqueous solution of Kottayil under the vacuum and gas conditions of the Goshkonda in order to reduce contamination from air products.  One of ordinary skill in the art would recognize that blending under vacuum and purging with inert air would reduce oxygen and possible contamination during storage. There would have been a reasonable expectation of success as both references seek to solve the same problem with similar components. One of ordinary skill in the art would have been motivated to combine the prior art with an expected result of a stable cannabinoid formulation that was storage stable. 
Claim(s) 1, 6-8 and 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Kottayil et al (US 2008/0112895 hereafter Kottayil) and Goshkonda et al (US 2013/0296415 A1 hereafter Goshkonda) as applied above, in view of Brinkman et al (US 2006/0183804 hereafter Brinkman).
As discussed above, the combination of Kottayil and Goshkonda provides a method of stabilizing dronabinol by forming an aqueous formulation of the compound under specific air conditions.  The combination is silent to the further packaging conditions including capping and color glass storage.  The combination does store the composition in glass bottles, by the references are silent to the color of the glass. The use of colored glass to reduce light related degradation is well known in the art as seen in Brinkman. 
Brinkman discloses methods of protecting vulnerable drug forms from oxygen degradation by specific packaging conditions [abstract]. The drug formulations are filled into bottles and sealed with screw caps [043]. The bottles can be amber glass [0154-055]. Before this the bottles are purged of oxygen with nitrogen or other noble gas and sealed under vacuum [0102-0103]. The bottles are packaged in a secondary packaging that further comprises oxygen scavenger particles that can be iron based and held in a sachet [0071, 0090]. The packaging comprises at least one wall [0079, Example 1]. Depending on the dimension of the bottle, the oxygen scavengers will absorb at least 40 cc of oxygen [Examples]. It would have been obvious to include these further components to the packaging system Goshkonda in order to better protect oxygen sensitive compounds of the combination.
With these aspects in mind it would have been obvious to combine the prior art with an expected result of method of shelf stabilizing a dronabinol formulation for long term storage. The Brinkman additions would have increased the oxygen stability and reduced degradation due to oxidizing in long term storage. One of ordinary skill in the art would have been motivated to include the components in order to produce long term, shelf stable drug formulations.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-8 and 10-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618